Citation Nr: 0905208	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  03-35 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent 
disabling for service-connected post traumatic stress 
disorder (PTSD), prior to September 27, 2005.  

2.  Entitlement to an increased disability rating for 
service-connected PTSD rated as 70 percent disabling on and 
after September 27, 2005.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1989 to March 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which granted service connection for PTSD 
and assigned a 30 percent evaluation.  

Subsequently, in a February 2007 decision, the Board found 
that the veteran was entitled to a 70 percent evaluation on 
and after September 27, 2005, but that prior to that date, 
the criteria for a disability evaluation in excess of 30 
percent had not been met.  The veteran then appealed the 
issue of entitlement to an initial disability rating in 
excess of 30 percent for his service-connected PTSD to the 
U.S. Court of Appeals for Veterans Claims (Court).  In an 
August 2008 order, the Court vacated the Board's February 
2007 decision with regard to this issue and remanded the 
matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).  The case 
has now returned to the Board for further review.

The issue of entitlement to a rating in excess of 70 percent 
for the period from September 27, 2005, is addressed in the 
REMAND below.  

The veteran has asserted that he is unemployable due to his 
service connected PTSD and/or left shoulder disability.  In a 
May 2008 letter, the veteran's VAMC psychologist stated that 
based upon his treatment of the veteran, in his professional 
opinion, it was at least as likely as not that the veteran 
has been unable to obtain and/or maintain gainful employment 
due to the severity of his service-connected disabilities 
since March 2008.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that, once a 
veteran submits evidence of a medical disability, makes a 
claim for the highest rating possible, and submits evidence 
of unemployability, VA must consider entitlement to TDIU.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  However, in an April 2007 rating decision, the RO 
deferred the issue of entitlement to TDIU pending the outcome 
of this appeal.  Thus, as this issue has not yet been 
adjudicated, it is referred to the RO for appropriate 
disposition.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(the Board does not have jurisdiction of issues not yet 
adjudicated by the RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to September 27, 2005, the veteran's PTSD was 
manifested by labile mood swings, depression, anger, 
irritability, disillusionment, sleep disturbances, 
nightmares, flashbacks, social withdrawal, hypervigilance, 
exaggerated startle response and GAF scores ranging from 45 - 
50; those manifestations overall are indicative of 
occupational and social impairment with reduced reliability 
and productivity.  Occupational and social impairment with 
deficiencies in most areas is not shown prior to September 
27, 2005. 


CONCLUSION OF LAW

Prior to September 27, 2005, the criteria for a disability 
rating of 50 percent, but no higher, have been met.  
38 C.F.R. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

As discussed above, this appeal arises from the veteran's 
disagreement with the initial evaluation following the grant 
of service connection for PTSD.  The United States Court of 
Appeals for the Federal Circuit and the United States Court 
of Appeals for Veterans Claims (Court) have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Moreover, since VA's notice criteria was satisfied because 
the veteran's claim for service connection was ultimately 
granted, the Board also finds that VA does not run afoul of 
the Court's recent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008). 

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  Identified VA and non-VA 
treatment records are on file.  The veteran has at no time 
referred to records that he wanted VA to obtain or that he 
felt were relevant to the claim that VA has not obtained on 
his behalf.  Moreover, in addition to obtaining all relevant 
medical records, VA afforded the veteran a VA examination in 
October 2003 and in August 2006 to evaluate his PTSD.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

The rating criteria for PTSD are as follows: 

Under Diagnostic Code 9411, a 30 percent evaluation is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).


Rating Prior to September 27, 2005

In this case, the veteran was assigned an initial 30 percent 
evaluation for his service-connected PTSD, effective January 
2, 2002.  He was subsequently assigned a 70 percent 
evaluation, effective September 27, 2005.  The veteran is 
currently seeking an evaluation in excess of 30 percent for 
the period from January 2, 2002 to September 27, 2005.  
Specifically, the veteran's attorney submitted a November 
2008 statement requesting a 70 percent disability rating from 
January 2, 2002.  

At a March 2003 VAMC outpatient evaluation, the veteran's 
psychologist diagnosed him as having PTSD, severe, chronic, 
and assigned a GAF score of 50.  The psychologist reported 
that the veteran continued to suffer from such symptoms as 
hypervigilance, anger, labile mood swings, periodic 
nightmares and flashbacks, disillusionment, chronic 
irritability, depression, emotional overactivity and social 
withdrawal.  The veteran also reported chronic problems 
dealing with job stress and problems with his marriage, which 
he attributed to his PTSD symptoms.  He had no suicidal plans 
at that time.  The psychologist stated that the veteran was 
well oriented in all spheres.  The veteran's thoughts were 
relevant and he showed no evidence of hallucinations, 
delusions or paranoid ideation.  In addition, the 
psychologist stated that the veteran showed no signs of 
manipulation or malingering, nor did he suffer from any 
personality disorder.  Thus, the facts as the veteran 
represented them may be taken at face value to represent the 
truth as he reported it.  The examiner concluded that due to 
the nature, severity and chronicity of the veteran's PTSD, it 
was his professional opinion that the veteran's ability to 
maintain gainful employment and effective social 
relationships had been deleteriously affected.  As rationale 
for this statement, he stated that since his separation from 
service, the veteran had worked at over 13 different jobs and 
at that time, he was using work as a defense mechanism to 
cope with his PTSD symptoms.  In addition, whenever the 
veteran went out socially, he had to sit with his back to the 
wall.  The examiner stated that in summary, the veteran's 
numerous PTSD symptoms had had a severely negative effect 
upon his marriage, family life and work relationships.  

At the October 2003 VA examination, the veteran stated that 
he could not be around crowds or confined spaces with 
strangers, he had 2 failed marriages, he had a hard time 
holding down work, difficulty trusting people and difficulty 
sleeping.  The veteran also stated that he kept in touch with 
his daughter from his first marriage and that he planned to 
keep in touch with his son from his recently ended second 
marriage.  The veteran identified having 6 different jobs 
since service.  However, he had been at his current job for 
the past two and a half years.  Likewise, his job immediately 
preceding his current job lasted for 3 years before having a 
disagreement with a boss that wanted him to falsely complete 
a form.  Thus, despite 6 jobs since service, he had only 2 
jobs in the last 5 1/2 years.  The veteran continued that he 
felt safe and secure at home, but didn't go to any community 
events, activities or church unless  he had to because he did 
not like being around so many people.  He stated that he had 
acquaintances in town, but that he didn't have them over his 
house or go to their houses.  The examiner found that the 
veteran had no impairment of thought process or 
communication.  No hallucinations or delusions were reported.  
The veteran had appropriate hygiene and grooming.  The 
examiner stated that the veteran was cooperative, but that he 
seemed very tense.  His eye contact was poor, but his 
behavior was appropriate during the interview.  He was not 
suicidal or homicidal and was able to maintain basic 
activities of daily living.  He was oriented to person, 
place, time and situation.  His memory was good and he did 
not display any obsessive or ritualistic behavior.  His 
speech was goal oriented, logical and of good tone and 
rhythm.  He reported having panicky feelings when in a crowd 
of people but denied panic attacks.  He did not think he was 
depressed, stating that he was comfortable in his home and 
able to let his guard down; however, outside of his home, he 
reported always being in caution mode.  He did not display 
any impaired impulse control and was able to abstract and 
conceptualize well.  His comprehension was normal, but his 
perception was paranoid.  There were no signs or symptoms of 
psychoses and no organic brain syndrome.  His judgment and 
insight were good.  The examiner continued that the veteran 
had intrusive daily memories, distressing dreams and avoidant 
behaviors.  She noted that the veteran was detached from 
others and had no friends, the only people he kept up with 
were his son and daughter.  She also noted that the veteran 
was hypervigilant, always watching over his shoulder and that 
he had exaggerated startle response.  The examiner assigned a 
GAF score of 45 and concluded that his psychosocial 
functioning and his quality of life were fair; both had 
improved with the birth of his son. 

At a January 2004 VAMC evaluation, the veteran's 
psychologist, who had also evaluated him in March 2003, again 
stated that the veteran had PTSD, severe, chronic, and 
assigned a GAF of 50.  The psychologist reiterated that the 
veteran experienced symptoms of labile mood swings, 
depression, anger, irritability, disillusionment, insomnia, 
periodic nightmares and flashbacks and social withdrawal.  He 
had recently been divorced which he attributed to his PTSD 
symptoms, and his symptoms were exacerbated by news about 
harm to American soldiers in the Middle East.  He had no 
suicidal plans and was well oriented to person, place and 
time.  His thoughts were relevant and his memory was within 
normal limits.  He showed no evidence of hallucinations, 
delusions or paranoid ideation.  The psychologist again 
concluded that due to the nature, severity and chronicity of 
the veteran's PTSD, it was his professional opinion that the 
veteran's ability to maintain gainful employment and 
effective social relationships was deleteriously affected.  

Thus, the clinical evidence prior to September 27, 2005, 
including GAF scores ranging from 45 to 50, reflects that the 
veteran's PTSD caused him difficulty in establishing and 
maintaining effective work and social relationships, or a 50 
percent disability rating.  The clinical evidence does not 
reflect that the veteran was unable to establish effective 
relationships during this time or that he had occupation and 
social impairment with deficiencies in most areas as 
contemplated by a rating in excess of 50 percent.  In this 
regard, socially, the veteran was divorced twice and socially 
withdrawn.  He also reported having no friends, but rather 
only a few acquaintances in town.  He also reported an 
inability to tolerate crowds, resulting in some feelings of 
panic and paranoia.  Despite the foregoing, the veteran 
indicated that he did have relationships with both his son 
and his daughter, and at the October 2003 VA examination, he 
indicated that his symptoms had gotten better starting with 
the birth of his son, who brought a lot of joy and happiness 
into his life.  Thus, although the veteran certainly 
experienced difficulty in establishing and maintaining 
effective social relationships, he was not unable to 
establish such relationships, as evidenced by his 
relationships with his children.  Similarly, although his 
VAMC psychologist stated that his PTSD had a deleterious 
effect on his social relationships, he did not indicate that 
the veteran was unable to establish such relationships.  
Furthermore, the record also establishes that the veteran has 
maintained a fairly steady relationship with his clinical 
providers.

Industrially, the record reflects that the veteran had held a 
variety of jobs since his separation from service; however, 
he did appear to be continuously employed throughout most of 
the appeal period prior to September 27, 2005.  At the time 
of his October 2003 VA examination, he reported being at his 
current job for two and a half years.  However, in an August 
2005 statement, the veteran stated that he quit his job in 
March 2005.  Thus, although the veteran experienced 
difficulty in establishing and maintaining effective work 
relationships, as evidenced by the many jobs he has had since 
separating from service, the record prior to September 2005 
does not show that he was unable to establish such 
relationships or that his PTSD resulted in occupational 
impairment with deficiencies in most areas, as shown by his 
near-continuous employment during the period in question.  
Furthermore, the veteran indicated that he quit his most 
recent job due to increased stress from his new position, not 
his PTSD symptoms.  Likewise, although his VAMC psychologist 
stated that his PTSD had a deleterious effect on his work 
relationships, he did not indicate that the veteran was 
unable to establish such relationships or that his 
occupational impairment resulted in deficiencies in most 
areas.

In addition, the clinical evidence does not reflect that the 
veteran experienced suicidal ideation, obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability, 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, which are all consistent 
with a 70 percent rating.  In this regard, the veteran denied 
suicidal ideation at the March 2003 and January 2004 VAMC 
evaluations as well as at the October 2003 VA examination.  
He even specifically denied such thoughts because he stated 
that he wanted to watch his son grow up.  Although the 
veteran appeared somewhat paranoid, the October 2003 VA 
examiner reported no obsessive or ritualistic behavior, and 
his paranoia when he is outside his home does not appear to 
interfere with routine activities.  His speech was 
consistently goal oriented, logical and of good tone and 
rhythm, it was not illogical, obscure or irrelevant.  The 
veteran did report feelings of panic and depression; however 
these symptoms were due to being away from his home or being 
in crowds and thus were not near-continuous.  Furthermore, 
the clinical evidence reflects that no inappropriate behavior 
was observed and that the veteran was able to carry out the 
basic activities of daily living.  The veteran was noted to 
be hypervigilant, but no specific outbursts of violence or 
violent behavior were noted, thus any impaired impulse 
control was minimal.  The October 2003 VA examiner stated 
that the veteran had good hygiene and grooming.  While the 
evidence dated after September 25, 2005, includes GAF scores 
greater lower than 40, prior to that date, the GAF scores 
assigned ranged from 45 to 50.  As noted previously, these 
scores are indicative of serious symptoms or serious 
impairment in social, occupational, or school functioning.  
However, the evidence prior to September 2005 does not show 
GAF scores between 31 to 40 which contemplate major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood. 

Therefore, since the veteran exhibits nearly all of the 
criteria for a 50 percent rating, including depressed mood, 
panic, suspiciousness and chronic sleep impairment, along 
with several psychiatric symptoms not listed in the rating 
schedule such as emotional overreaction, social withdrawal, 
irritability, flashbacks and nightmares, see Mauerhan, supra, 
the Board concludes that the veteran's overall level of 
disability more nearly approximates that consistent with a 50 
percent rating.  In addition, although the veteran's GAF 
scores are indicative of serious impairment, a GAF score is, 
of course, just one part of the medical evidence to be 
considered and it is not dispositive.  Thus, in evaluating 
all of the evidence of record, the Board finds that the 
veteran's symptoms prior to September 27, 2005 more nearly 
approximate occupational and social impairment with reduced 
reliability and productivity, or a 50 percent disability 
evaluation.  However, as discussed above, the veteran's 
symptoms are not consistent with a higher disability rating.

Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point prior to 
September 27, 2005; therefore no further staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that a 50 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for PTSD prior to September 27, 2005.  38 C.F.R. 
§§ 4.125 and 4.130, Diagnostic Code 9411.

Thus, while the criteria for a 50 percent evaluation have 
been met and the appeal is granted to this extent, the 
criteria for a higher disability or total schedular 
evaluation for PTSD are not met for the period prior to 
September 27, 2005.  In essence, the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
PTSD prior to September 27, 2005.  Since the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable 
to warrant an evaluation in excess of 50 percent prior to 
September 27, 2005.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing during the period prior to September 27, 2005, 
that the veteran's service-connected PTSD caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disabilities.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An increased evaluation for service-connected PTSD from 30 
percent to 50 percent, but not higher, is granted for the 
period prior to September 27, 2005, subject to the laws and 
regulations governing an award of monetary compensation; the 
appeal is granted to this extent only.


REMAND

The Board observes that the veteran's attorney has asserted 
that a 70 percent disability rating is warranted from January 
2, 2002.  However, the record does not reflect that either 
the veteran or his attorney has submitted a withdrawal of the 
appeal of the denial of a rating in excess of 70 percent from 
September 27, 2005.  Accordingly, that issue remains in 
appellate status.  

As noted previously, the veteran's psychologist submitted a 
May 2008 statement reporting that the veteran had been 
employable since March 2008 due to service connected 
disabilities.  It was further noted that the veteran had been 
receiving outpatient treatment through the Southern Nevada VA 
Healthcare System since June 2000.  However, the most recent 
VA clinical records currently associated with the claims 
folder are dated in September 2005.  On remand, the RO or AMC 
should ensure that all pertinent VA treatment records are 
associated with the claims folder.

The Board observes that the most recent VA compensation and 
pension examination addressing the veteran's service-
connected PTSD was conducted in August 2006.  While the 
veteran's VA psychologist has opined that the veteran is not 
able to work due to service-connected disability, he did not 
indicate whether the veteran's PTSD alone resulted in his 
unemployability or whether the veteran's PTSD together with 
his service left shoulder disability resulted in this 
impairment.  In light of the foregoing and the length of time 
since the last comprehensive examination of the veteran, the 
Board is of the opinion that a new VA examination is in 
order.  The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
additional pertinent, medical records, to 
include any VA medical records from the 
Southern Nevada VA Healthcare System for 
the period since September 2005.  If it 
is unable to obtain a copy of any 
pertinent records identified by the 
veteran, it should so inform the veteran 
and his attorney and request them to 
provide a copy of the outstanding 
records.

2.  Then, the veteran should be afforded 
a VA examination by a psychiatrist or a 
psychologist to determine the current 
degree of severity of his PTSD and any 
associated disorder.  The claims folders 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

The examiner should identify all current 
manifestations of the veteran's PTSD.  To 
the extent possible, the manifestations 
of the service-connected PTSD should be 
distinguished from those of any other 
psychiatric disorder found to be present.  

In addition, the examiner should provide 
an opinion with respect to each 
additional acquired psychiatric disorder 
found to be present, if any, whether it 
represents a progression of the 
previously diagnosed PTSD or a separate 
disorder.  If it is determined to 
represent a separate disorder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service or was 
caused or worsened by service-connected 
disability.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
disability, to include any additional 
psychiatric disorders that the examiner 
believes are related to service or 
service-connected disability.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned.  

The rationale for all opinions expressed 
must also be provided.

3.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Thereafter, the RO or the AMC should 
readjudicate the issue remaining on 
appeal in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO or the AMC 
should issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims files are returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


